Citation Nr: 0917344	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to 
September 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied service 
connection for sleep apnea and declined to reopen the PTSD 
claim because new and material evidence had not been 
submitted.   

The Veteran testified before the undersigned at the RO.  A 
transcript is of record. 

The issue of entitlement to service connection for a sleep 
disorder, to include sleep apnea, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in March 2000, the RO denied 
the Veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence submitted after March 2000 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.   

3.  The evidence establishes current diagnosis of PTSD, proof 
that the claimed in-service stressor actually occurred and a 
nexus between PTSD and the in-service stressor. 


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is 
reopening and granting the Veteran's claim of entitlement to 
service connection for PTSD.  Consequently, any breach of 
either VA's statutory duty to notify or to assist under the 
Veteran's Claims Assistance Act cannot be considered 
prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Further discussion of VA's duties to 
notify and to assist as they pertain to the claim is 
unnecessary at this time.

I.  New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  Again, since the 
Board is granting service connection, further discussion of 
the duty to assist is unnecessary.  

A review of the record shows that the Veteran's initial claim 
for service connection of PTSD was denied in a March 2000 
rating decision.  The Veteran did not file a notice of 
disagreement, so this decision became final.  In October 
2001, the Veteran filed to reopen her claim for PTSD; the RO 
denied this request in an April 2002 rating decision because 
new and material evidence had not been submitted.  The 
Veteran again filed to reopen her PTSD claim in April 2006, a 
request the RO denied in an October 2006 rating decision.  
The Veteran's appeal of that decision is properly before the 
Board.    

The Board notes that in a June 2007 statement of the case, 
the RO reopened the PTSD claim and denied service connection 
on the merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for PTSD

The evidence of record at the time of the March 2000 rating 
decision included service treatment records and a VA PTSD 
examination dated in February 2000.  In its decision, the RO 
stated that PTSD existed prior to service and that there was 
no evidence that the condition permanently worsened as a 
result of service.  Service treatment records showed the 
Veteran received treatment for bereavement during service.  
An in-service medical evaluation dated in July 1999 indicated 
that the Veteran had been euthymic since January 1988.  Her 
major depressive disorder due to bereavement was determined 
to be in remission, and she was declared fit for duty.  

The February 2000 VA examination report included a history of 
traumatic events as expressed by the Veteran.  First, an 
intruder broke into her parents' house in 1977 and hit her in 
the head with a board.  He also stabbed two of the Veteran's 
friends who had been sleeping in the same room; the girls 
screamed and ran.  She was married to an abusive husband from 
1979 to 1993; her husband held a gun to her head, strangled, 
punched and raped her.  While in service in 1995, her best 
friend was killed in a helicopter crash.  The Veteran did not 
witness this event but accompanied the body to her friend's 
parents' town.  In February 1996, the Veteran was involved in 
a serious motor vehicle accident; she was hit by another car 
during icy conditions.  In July of that year, her son was 
killed in a motor vehicle accident.  The Veteran also stated 
that she was raped while in service, but admits that she did 
not report this to the authorities.  The VA examiner 
diagnosed the Veteran with PTSD but attributed the disorder 
to pre-service stressors. 

In sum, there was no medical evidence of record showing a 
correlation between the Veteran's PTSD diagnosis and active 
duty service.  Again, the RO denied service connection for 
this reason in March 2000; this decision became final.  

Evidence submitted after the March 2000 rating decision 
included VA medical center (VAMC) treatment records, 
psychological assessments by the Veteran's private 
psychologist dated in March 2007 and February 2009, a 
psychological assessment and opinion dated in April 2009 and 
statements by the Veteran and her representative.  The March 
2007, February 2009 and April 2009 psychological assessments 
contain opinions that relate PTSD to the Veteran's 
experiences in-service.  Therefore, the Board finds the 
evidence obtained by VA after March 2000 to be both new and 
material.  38 C.F.R. § 3.256(a); See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claim: that the Veteran's diagnosed PTSD was 
incurred in or the result of her active service.     

Accordingly, the Veteran's request to reopen the claim for 
service connection for PTSD is granted.  Having reopened the 
Veteran's claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby).  The Board finds a de novo review 
appropriate; enough evidence is contained in the case file to 
render a decision favorable to the Veteran.

II.  Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In October 2008, VA amended the provisions of 38 C.F.R. § 
3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service.  73 Fed. 
Reg. 64208 (Oct. 2008).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran contends that she suffers from PTSD as a result 
of numerous in-service stressors, including being involved in 
an automobile accident.  The Veteran's service treatment 
records confirm that in February 1996, the Veteran was in a 
collision and sustained injuries to her right shoulder and 
pelvis.  The fracture she suffered to her left pelvis is 
described as "severe."  Indeed, the Veteran is serviced 
connected for impingement syndrome of the right shoulder and 
the residuals of a fracture of the left pelvis.  Thus, in 
regard to the Veteran's specific stressor of being involved 
in an automobile accident, the Board finds the Veteran's 
account of such stressor to be credible and not otherwise 
contradicted by the evidentiary record.    

The competent medical evidence shows that the Veteran has 
been diagnosed with PTSD on numerous occasions, including 
during the February 2000 VA examination.  Likewise, the 
Veteran's private counselor provided diagnoses of chronic, 
severe PTSD in his March 2007 and February 2009 reports.  An 
April 2009 psychological assessment also contains a diagnosis 
of chronic PTSD.  In light of the above, there is competent 
evidence of a current diagnosis of PTSD, as well as 
confirmation of an in-service stressor.  

The third and final element necessary to establish service 
connection is competent evidence of a link between the 
Veteran's current diagnosis of PTSD and the confirmed in-
service stressor.  In a report of the April 2009 
psychological assessment, the examiner stated that while 
stationed at Fort Hood, the Veteran was hit by a car while 
driving on icy roads.  She was pinned in the wreckage and had 
to be extracted by rescue workers.  She was treated for 
several physical injuries, including a fractured hip and an 
injury to her shoulder.  While recovering from this accident, 
her son was killed in an automobile accident.  The Veteran 
reported to the examiner that she went downhill after this.  
The examiner opined that the Veteran's PTSD is more likely 
than not related to events in her military service, namely 
the automobile accident and subsequent death of her son.  The 
examiner stated that the Veteran's relatively unstable 
childhood meant she had less emotional stability to manage 
the traumatic events which occurred in the Army.  He went on 
to explain that the Veteran's accident and the accident in 
which her son died, both happening close in time, were 
sufficient to overwhelm the Veteran's ability to cope.  The 
Board considers this opinion competent medical evidence of a 
link between PTSD and the verified in-service stressor.    

In the instant case, the Board recognizes that the Veteran 
has numerous pre-service and in-service stressors that have 
not been verified.  However, the April 2009 diagnosis and 
opinion was based in large part on the verified stressor - 
the in-service MVA that resulted in significant physical 
injuries.  Recognition is given to the fact that the 
Veteran's PTSD has also been attributed to pre-service 
stressor events and in-service events that would not 
necessarily meet the diagnostic criteria for PTSD.  The 
Veteran's PTSD appears to be the result of a constellation of 
these events.  The Board takes guidance from Mittleider v. 
West, 11 Vet. App. 181 (1998) that found, in pertinent part, 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, requires that reasonable doubt 
on any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  In other words, the fact that 
the automobile accident was not the sole stressor or the most 
significant stressor does not negate the opinion that 
supports the contended causal relationship.  The medical 
evidence on file satisfies the requirements of 38 C.F.R. § 
3.304(f) that there be a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) and that there be 
competent medical evidence linking the Veteran's PTSD to a 
verified stressor. 

The Board concludes that evidence for and against the claim 
for service connection for PTSD is at least in approximate 
balance.  In other words, the Board finds, based on the 
record, that the Veteran's PTSD is as likely the result of 
her automobile accident in service as it is the result of 
some other factor or factors.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for sleep apnea as 
secondary to service-connected PTSD.  The Board finds that a 
medical opinion as to this issue is required.

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4).  Whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's sleep apnea 
claim have been met.  First, the Board has determined in this 
opinion that the Veteran acquired PTSD from in-service 
stressors.  This is pertinent because the Veteran claims that 
PTSD has caused her sleep difficulties.   

The Board also finds there to be competent medical evidence 
that the Veteran currently suffers from a sleep disorder.  
The Veteran underwent a VAMC sleep study in September 2004, a 
report of which is of record.  The VA physician diagnosed 
severe obstructive sleep apnea with severe desaturations.  
Additional VAMC treatment records show the Veteran complained 
of sleep problems on numerous occasions and takes medication 
for that reason.

The competent medical evidence indicates that this disability 
may be associated with the Veteran's service-connected PTSD.  
Notably, the two assessment reports by her private mental 
health counselor show a possible correlation between sleep 
problems and her psychological condition.  In the March 2007 
report, the counselor stated that the Veteran's efforts to 
avoid thoughts or feelings associated with her traumatic 
experiences interfere with her sleep.  He also noted that the 
Veteran's difficulty falling and staying asleep is a symptom 
of increased arousal.  The counselor made similar statements 
in his February 2009 report.  The Veteran has also provided 
medical articles/treatise pertaining to the relationship 
between PTSD and sleep apnea.  Such raises the question as to 
whether the Veteran is experiencing a chronic sleep disorder 
(sleep apnea) as a separate and distinct disability or 
whether her sleep problems are merely a symptom of her PTSD.

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the March 
2007 and February 2009 reports satisfy this criterion.  
McLendon, 20 Vet. App. at 82-83.  At this time, the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, and the Veteran should be 
provided with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any identified 
sleep disorder.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner should 
identify any sleep disorder currently 
experienced by the Veteran.  Next, the 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any sleep disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent) caused 
or aggravated by the Veteran's service-
connected PTSD.  

If it is determined that aggravation 
beyond the natural progress of the 
disorder exists, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation.  
If no such relationship between the 
Veteran's PTSD and sleep disorder is 
found, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's current sleep disorder (sleep 
apnea) is related to military service or 
any event that occurred therein.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for sleep 
apnea should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


